Title: To George Washington from William Lindsay, 30 April 1789
From: Lindsay, William
To: Washington, George



Sir
New York April 30th 1789

If you are not already fatigued with the Numerous similar Applications that have already been made, I will with Permission make known to you it is my wish to be continued Naval Officer of Norfolk. for circumstances, I refur you to Col. Parker, who was present at my Appointment. having served in the Army—the Executive thought my pretentions equal to any that offer’d. Should you think that my past services, merit the attention of your Excellency, I will faithfully devote my best ability & endeavors to the public Service. I have the honor to be with every sentiment of gratitude & Respect Your Excellencys most Obt & very Humbe Servt

Wm Lindsay

